 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                    Case No.: 1:19-cv-00039 SAB (PC)

10                         Plaintiff,                       ORDER DIRECTING CLERK OF COURT
                                                            TO RANDOMLY ASSIGN A DISTRICT
11           v.                                             JUDGE TO THIS ACTION

12    R. FISHER, et al.,                                    FINDINGS AND RECOMMENDATION
                                                            RECOMMENDING PLAINTIFF’S
13                         Defendants.                      MOTION FOR COURT ORDER TO
                                                            PREVENT HIS TRANSFER
14
                                                            [ECF No. 14]
15
            Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action
16
     pursuant to 42 U.S.C. ' 1983.
17
            Currently before the Court is Plaintiff’s motion requesting a court order to prevent him
18
     from being transferred to a different prison facility, filed February 7, 2019. Plaintiff seeks a court
19
     order to prevent his transfer to a different prison pursuant to Rule 23 of the Federal Rules of
20
     Appellate Procedure. Plaintiff’s request must be denied.
21
                                                       I.
22
                                             DISCUSSION
23
            The purpose of a temporary restraining order or a preliminary injunction is to preserve the
24
     status quo if the balance of equities so heavily favors the moving party that justice requires the
25
     court to intervene to secure the positions until the merits of the action are ultimately determined.
26
     University of Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary
27
     injunction [or temporary restraining order] must establish that he is likely to succeed on the
28
                                                        1
 1   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
 2   balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.
 3   Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).
 4          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

 5   granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

 6   Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A

 7   party seeking a temporary restraining order or preliminary injunction simply cannot prevail when

 8   that motion is unsupported by evidence.

 9          Federal courts are courts of limited jurisdiction and in considering a request for preliminary

10   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before

11   it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley

12   Forge Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471

13   (1982). If the Court does not have an actual case or controversy before it, it has no power to hear

14   the matter in question. Id. Requests for prospective relief are further limited by 18 U.S.C. §
     3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find the “relief
15
     [sought] is narrowly drawn, extends no further than necessary to correct the violation of the Federal
16
     right, and is the least intrusive means necessary to correct the violation of the Federal right.”
17
            As an initial matter, Plaintiff is advised that Rule 23(a) of the Federal Rules of Appellate
18
     Procedure applies only to transfers pending appellate review. Fed. R. App. P. 23(a). Rule 23(a)
19
     of the Federal Rules of Appellate Procedure provides:
20
            (a) Transfer of Custody Pending Review. Pending review of a decision in a habeas
21              corpus proceeding commenced before a court, justice, or judge of the United States for
22              the release of a prisoner, the person having custody of the prisoner must not transfer
                custody to another unless the transfer is directed in accordance with this rule. When,
23              upon application, a custodian shows a need for a transfer, the court, justice or judge
                rendering the decision under review may authorize the transfer and substitute the
24              successor custodian as a party.
25   Fed. R. App. P. 23(a). Rule 23(a) therefore applies to transfer of custody or prisons “[p]ending
26   review of a decision in a habeas corpus proceeding. However, this action was filed and is
27   proceeding under 42 U.S.C. ' 1983. Thus, the Court has no power to issue an injunction pursuant
28
                                                         2
 1   to Rule 23(a).
 2           Furthermore, Plaintiff has not met the requirements for the injunctive relief he seeks in this
 3   motion. The Court is required to screen complaints brought by prisoners seeking relief against a
 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 5   Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or malicious, if

 6   it fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

 7   defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. §

 8   1915(e)(2)(B)(ii). The Court has not yet screened Plaintiff’s complaint and determined whether

 9   there are any cognizable claims in this action. The mere pendency of this action does not provide a

10   basis for the Court to issue an order for the injunctive relief that Plaintiff seeks.

11           Moreover, prisoner has no Fourteenth Amendment liberty interest in avoiding being

12   transported to anther prison (or being housed in a particular institution). See Olim v. Wakinekona,

13   461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S. 215, 225-27 (1976). Inmates have “no

14   justifiable expectation” that they will be incarcerated in any particular prison, and transferring an
     inmate to another prison does not infringe a protected liberty interest. Olim, 461 U.S. at 245; Vitek
15
     v. Jones, 445 U.S. 480, 489 (1980). Therefore, Plaintiff’s request for a court order to prevent his
16
     transfer is outside the permissible jurisdictional scope of this action and does not give rise to a
17
     liberty interest.
18
                                                        II.
19
                                            RECOMMENDATION
20
21           Accordingly, IT IS HEREBY ORDERED that a Fresno District Judge be randomly assigned

22   to this action.

23           Further, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for a court order to

24   prevent his transfer (ECF No. 14), be denied.

25           This Findings and Recommendation will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

27   (14) days after being served with this Findings and Recommendation, Plaintiff may file written

28   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
                                                          3
 1   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 2   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 3   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6   Dated:    February 11, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
